Citation Nr: 0930442	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 
1949 to September 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2003 and June 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In September 2006, the Board reopened the claim on the basis 
of new and material evidence.  The Board then proceeded to 
remand the underlying claim for service connection to the RO, 
via the Appeals Management Center (AMC), for further 
development and consideration.

In November 2008, finding still further development 
necessary, the Board again remanded this case to the AMC.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The competent medical and other evidence of record indicates 
the Veteran's PTSD is at least as likely as not attributable 
to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Board is granting the Veteran's claim for 
service connection for PTSD - in full, there is no need to 
discuss whether there has been compliance with the notice-
and-duty-to-assist provisions of the Veterans Claims 
Assistance Act (VCAA).  This is because even were the Board 
to assume, for the sake of argument, there has not been, this 
is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  



The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  



The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it).  Here, the 
record contains a February 2009 report of a VA Compensation 
and Pension Examination (C&P Exam) performed by a VA 
physician diagnosing the Veteran with PTSD.  And in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that 
diagnoses of PTSD are presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the 
stressors claimed.  Therefore, the Board finds that the 
Veteran has the required current DSM-IV diagnosis of PTSD.  

In this particular case at hand, the Veteran is maintaining 
his PTSD is due to both combat-related and noncombat-related 
stressors.  With respect to his asserted combat-related 
stressors, the Veteran has attributed his PTSD to his 
experiences in Korea, including feelings of helplessness and 
fear relating to a gun battle with enemy forces when his 
truck wound up in a ravine and he witnessed woundings and 
killings in action.  See the report of his February 2009 VA 
C&P Exam.  He also asserts that he was initially "shocked" 
by this experience -and that this trauma remained with him 
for the rest of his life.  See id.   Insofar as the Veteran's 
noncombat-related stressor is concerned, the Veteran asserts 
that his PTSD is also due to his witnessing a nuclear 
explosion in mid-1952 in Desert Rock, Nevada as part of 
"Operation Tumbler-Snapper."



With respect to the Veteran's asserted combat-related 
stressors, the Veteran's DD Form 214 does not show he was 
awarded any decorations or commendations commonly associated 
with valor or heroism while engaged in combat with an enemy 
force.  He received the Korean Service Medal - albeit with 
six Bronze Service Stars, which, although very commendable in 
its own right, is not per se indicative that he engaged in 
combat against an enemy force.  See VAOPGCPREC 12-99 (October 
18, 1999).  His medals do not rise to the level of 
specifically corroborating combat in Korea.  His military 
occupational specialty (MOS) was bridge foreman, so not prima 
fascia evidence of combat experience.

That said, the Veteran's service records are largely 
unavailable.  The RO and AMC requested a copy of his other 
service records, including his military personnel records, 
but responses from the National Personnel Records Center 
(NPRC) - a military records repository, indicate these 
records were destroyed in a 1973 fire at the NPRC.  When, as 
here, at least a portion of the STRs are lost or missing, VA 
has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist the Veteran 
in developing the claim, and to explain the reasons and bases 
for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, given the unsuccessful attempt by VA to obtain his 
complete STRs and the NPRC's response, the Board finds that 
additional attempts to obtain these records would be futile.  
See 38 C.F.R. § 3.159(c)(2) and (3).  

Towards attempting to verify his combat participation and the 
terms of his service, the Veteran provided copies of unit 
morning reports for Company B/Bridge Company of the 16th 
Armored Engineering Battalion -the unit to which he was 
assigned while in Korea.  But, these documents fail to 
indicate or suggest any participation in combat.  
Furthermore, there are no buddy statements from other 
servicemen who might be able to corroborate the details of 
the Veteran's alleged stressors.



Since the Veteran's available official service personnel 
records do not indicate he received any medals, badges, 
wounds, or decorations specifically denoting combat against 
enemy forces (see again VAOPGCPREC 12-99 (October 18, 1999)), 
credible evidence is needed to verify his alleged stressors.  
38 C.F.R. § 3.304(f)(1); Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  His 
unsubstantiated testimony, alone, cannot, as a matter of law, 
establish the occurrence of these alleged stressors. Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).

However, without regard to whether the Veteran's combat 
participation is verified, the Board sees that the claims 
file includes research regarding the Veteran's asserted 
noncombat-related PTSD stressor regarding his participation 
"Operation Tumbler-Snapper" confirming the Veteran's 
participation in that program.  So, his assertion regarding 
witnessing nuclear explosions is verified.  

Concerning the relationship between this objectively 
confirmed in-service stressor, the February 2009 VA C&P Exam 
report provides a positive opinion with respect to the 
Veteran's military service and his current PTSD.  
Specifically, the report provides that "[a]fter reading the 
C-folder and the medical literature, the undersigned [VA 
examiner] concludes that the Veteran's allegations of 
manifesting PTSD linked to the [military] service are more 
likely than not."  Furthermore, the report also provides 
that "[t]here is objective documentation or longitudinal 
history of [the] Veteran having social and occupational 
difficulties subsequent to his discharge from the service.  
All along and more likely than not, [the] Veteran has 
manifested signs and symptoms about PTSD."

The report of that February 2009 VA C&P exam is thorough, 
well-reasoned, and based on an independent review of the 
relevant evidence, including the Veteran's claims file, and 
an objective clinical evaluation.  Hence, the findings noted 
in the report of that evaluation have the proper foundation 
and, therefore, are entitled to a lot of probative weight.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).  Therefore, the Board finds that the 
competent medical evidence of record indicates the Veteran's 
PTSD is at least as likely as not directly attributable to 
his military service.  So he is entitled to service 
connection for PTSD, especially resolving all reasonable 
doubt concerning this in his favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


